DETAILED ACTION
Claims 1, 23 & 29 have been amended. Claims 3-4, 8-20, 24-25, 30-31 have been canceled. Claims 1-2, 5-7, 21-23, 26-29, 32-33 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michelle Murray on May 31, 2022. The application has been amended as follows: 
In the claims:
1. 1.	(Currently Amended) An electronic device, comprising:
	an optical sensor configured to capture a semiconductor package image, the semiconductor package image including semiconductor package surface codes;
	a display;
	a wireless transceiver; 
	storage; and
	a processor coupled to the optical sensor, to the display, to the wireless transceiver, and to the storage, the processor configured to:
		receive the semiconductor package image from the optical sensor;
		perform optical character recognition (OCR) to identify the semiconductor package surface codes in the semiconductor package image; 		retrieve semiconductor package identifiers from the storage;
		compare the semiconductor package surface codes to the semiconductor package identifiers to identify a matching semiconductor package identifier of the semiconductor package identifiers;
	transmit, to a second electronic device, the matching semiconductor package identifier via the wireless transceiver;
	transmit, to the second electronic device via the wireless transceiver, a security key;
		receive, from the second electronic device, semiconductor package information via the wireless transceiver after transmitting the matching semiconductor package identifier and responsive to the security key, wherein the semiconductor package information comprises at least one of a semiconductor package function, a schematic block diagram, a circuit schematic, a datasheet, a qualification report, a quality report, a troubleshooting guide, calculations, or a semiconductor package pin description; and
		provide the semiconductor package information to the display;
	wherein the display is configured to display the semiconductor package information.

2.	(Original) The electronic device of claim 1, wherein the electronic device is a smartphone.

3-4.	(Cancelled) 

5.	(Previously Presented) The electronic device of claim 1, wherein the processor is configured to cause the display to display the semiconductor package information as an overlay on the semiconductor package image.

6.	(Previously Presented) The electronic device of claim 1, wherein the optical sensor is configured to capture the semiconductor package image in response to the optical sensor being trained on the semiconductor package.

7.	(Previously Presented) The electronic device of claim 1, wherein the optical sensor is configured to receive the semiconductor package image in response to a user tapping the display of the electronic device. 

8-20.	(Cancelled) 

21.	(Previously Presented)	The electronic device of claim 1, wherein the semiconductor package surface codes comprise a model number or a lot number.

22.	(Previously Presented)	The electronic device of claim 1, wherein the semiconductor package surface codes are printed on a surface of a semiconductor package.

23.	(Currently Amended)	A method comprising: 	capturing, by an optical sensor, a semiconductor package image, the semiconductor package image including semiconductor package surface codes;
	receiving, by at least one processor, the semiconductor package image from the optical sensor;
	performing, by the at least one processor, optical character recognition (OCR) to identify the semiconductor package surface codes in the semiconductor package image; 	retrieving, by the at least one processor from storage, semiconductor package identifiers from the storage;
	comparing, by the at least one processor, the semiconductor package surface codes to the semiconductor package identifiers to identify a matching semiconductor package identifier of the semiconductor package identifiers;
	transmitting, by the at least one processor to an electronic device, the matching semiconductor package identifier; 	transmitting, by the at least one processor to the electronic device, a security key;
	receiving, by the at least one processor from the electronic device, semiconductor package information after transmitting the matching semiconductor package identifier and responsive to the security key, wherein the semiconductor package information comprises at least one of a semiconductor package function, a schematic block diagram, a circuit schematic, a datasheet, a qualification report, a quality report, a troubleshooting guide, calculations, or a semiconductor package pin description; and
	displaying, by a display, the semiconductor package information.

24-25.	(Cancelled) 

26.	(Previously Presented) The method of claim 23, further comprising displaying, by the display, the semiconductor package information as an overlay on the semiconductor package image.

27.	(Previously Presented)	The method of claim 23, wherein the semiconductor package surface codes comprise a model number or a lot number.

28.	(Previously Presented)	The method of claim 23, wherein the semiconductor package surface codes are printed on a surface of a semiconductor package.

29.	(Currently Amended)	A non-transitory computer-readable storage medium storing executable code which, when executed by a processor, causes the processor to:
	obtain a semiconductor package image including semiconductor package surface codes;
	perform optical character recognition (OCR) to identify the semiconductor package surface codes in the semiconductor package image;
	obtain semiconductor package identifiers;
	compare the semiconductor package surface codes to the semiconductor package identifiers to identify a matching semiconductor package identifier of the semiconductor package identifiers;
	transmit, to an electronic device the matching semiconductor package identifier; 	transmit, to the electronic device, a security key;
	receive, from the electronic device, semiconductor package information after transmitting the matching semiconductor package identifier and responsive to the security key, wherein the semiconductor package information comprises at least one of a semiconductor package function, a schematic block diagram, a circuit schematic, a datasheet, a qualification report, a quality report, a troubleshooting guide, calculations, or a semiconductor package pin description; and
	instruct a display to display the semiconductor package information.

30-31.	(Cancelled) 

32.	(Previously Presented) The non-transitory computer-readable storage medium of claim 29, wherein the executable code causes the processor to instruct the display to display the semiconductor package information as an overlay on the semiconductor package image.

33. 	(Previously Presented)	The non-transitory computer-readable storage medium of claim 29, wherein the semiconductor package surface codes are printed on a surface of a semiconductor package.

PLEASE CANCEL CLAIMS 3-4, 8-20, 24-25, 30-31. 

Allowable Subject Matter
Claims 1-2, 5-7, 21-23, 26-29, 32-33 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495